


110 HR 6415 IH: To provide that goods that are manufactured in a foreign

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6415
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Pascrell
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide that goods that are manufactured in a foreign
		  trade zone and comply with the rules of origin under a trade agreement to which
		  the United States is a party may enter the customs territory of the United
		  States at the rate of duty applicable under that agreement.
	
	
		1.Modification of tariff
			 treatment of certain goods imported from trade zones
			(a)Modification of
			 tariff treatmentSection 3(a) of the Act of June 18, 1934,
			 commonly referred to as the Foreign Trade Zones Act (19 U.S.C.
			 81c(a)) is amended by striking the period at the end thereof and inserting the
			 following: : Provided further, That if foreign
			 merchandise is incorporated into a finished good, or is processed, manipulated,
			 or manufactured in a zone, and complies with the rules of origin under any
			 agreement which affects the rates of duty for merchandise and to which the
			 United States is a party, then upon authorization under this Act, such
			 merchandise shall enter the customs territory of the United States at the rate
			 of duty provided under the Harmonized Tariff Schedule of the United States for
			 such merchandise that complies with such rules of origin..
			(b)Amendment to
			 NAFTA Implementation ActSection 202(a)(2) of the North American
			 Free Trade Agreement Implementation Act (19 U.S.C. 3332(a)(2)(A)) is amended to
			 read as follows:
				
					(2)Special
				ruleFor purposes of subparagraph (D) of paragraph (1), a good
				shall be treated as originating in a NAFTA country if the regional
				value-content of the good, determined in accordance with subsection (b) of this
				section, is not less than 60 percent where the transaction value method is
				used, or not less than 50 percent where the net cost method is used, and the
				good satisfies all other applicable requirements of this
				section.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
